Citation Nr: 0815020	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  07-13 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to an initial compensable rating for left ear 
hearing loss.  



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel










INTRODUCTION

The veteran had active military service from December 1967 to 
August 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
following a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  As this appeal emanates from the veteran's 
disagreement with the initial noncompensable rating assigned 
following the grant of service connection for left ear 
hearing loss, the issue has been framed as that listed on the 
front page of this decision.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

In February and March of 2008, the veteran was notified of 
the time and place of a Board hearing (Travel Board) he had 
requested in connection with the present appeal.  See 
38 C.F.R. § 20.704(b) (2007).  He failed to report for the 
hearing, however, and no request for postponement was ever 
received.  Accordingly, the Board will process the veteran's 
appeal as though the request for hearing had been withdrawn.  
38 C.F.R. § 20.704(d).  


FINDING OF FACT

Since the initial grant of service connection, audiological 
evaluation reflects hearing loss manifested by level V 
hearing acuity in the left ear and level I hearing acuity in 
the right ear.  


CONCLUSION OF LAW

The criteria for an initial, compensable rating for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.383, 3.385, 4.1, 4.2, 4.7, 
4.85, 4.86, Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim 
on appeal has been accomplished.  Through an October 2006 
notice letter the veteran received notice of the information 
and evidence needed to substantiate his claim for service 
connection.  Thereafter, the veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has been afforded ample opportunity to submit 
information and/or evidence needed to substantiate his claim 
for service connection.  

The Board also finds that the notice letter satisfied the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO also notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also invited the 
veteran to submit evidence in support of his claim for 
service connection, and provided notice as to how the VA 
establishes effective date and rating criteria provisions.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements were met with respect to the veteran's 
underlying claim for service connection.  

The Board has considered the Court's holding in Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008) concerning increased 
compensation claims and 38 U.S.C. § 5103(a) notice 
requirements.  The Board notes that a claim for increased 
rating and a claim for a higher initial rating are similar in 
that the veteran seeks a higher evaluation for his service-
connected disability.  The Court, however, did not hold in 
Vazquez-Flores that the VCAA notice requirements set forth in 
that decision applied to initial rating claims.  

In this regard, for example, if a veteran files a claim for 
service connection for a disability, he is provided with VCAA 
notice as to that claim, the claim is granted, and he files 
an appeal with respect to the rating assigned and/or 
effective date of the award, VA is required to follow a 
procedure different from the VCAA notification.  The Board 
notes that after an appellant has filed a notice of 
disagreement as to the initial effective date or disability 
rating assigned-thereby initiating the appellate process-
more detailed notice obligations arise, the requirements of 
which are set forth in sections 38 U.S.C.A. §§ 7105(d) and 
5103A.  Id.  

Here, the veteran's claim for a higher initial rating for 
service-connected left ear hearing loss would appear to fall 
squarely within the fact pattern above.  Thus, no additional 
VCAA notice was required with respect to that issue on 
appeal.  With regard to the more detailed notice requirements 
in 38 U.S.C.A. §§ 7105(d) and 5103A, the veteran was notified 
in January 2007 that his claim for service connection for 
left ear hearing loss had been granted.  The notice included 
a copy of the RO's December 2006 rating decision.  In that 
rating decision, the veteran was informed of the evidence the 
RO had considered and its reasons for assigning a 
noncompensable (0 percent) rating.  In April 2007, the RO 
issued the veteran a statement of the case (SOC).  The 
statement of the case apprised the veteran of the relevant 
rating criteria associated with his claim, and provided the 
reasoning for the RO's decision.  No relevant evidence has 
been identified, submitted, or obtained since the April 2007 
SOC.  Consequently, the Board finds the more detailed notice 
requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A 
have been met.  Nothing about the evidence or any response to 
the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The veteran' service medical records are associate 
with the claims file as is a report of December 2006 VA 
audiological examination.  The veteran, as noted above, has 
not otherwise submitted any other medical evidence nor has he 
alleged that there are any outstanding medical records 
probative of his claim that needed to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. at 58.  However, where, as 
here, the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  The regulations also 
allow for evaluating exceptional patterns of hearing 
impairment.  When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  When the pure tone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa (also identified in 38 C.F.R. as Table VIA), 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).  

If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I, subject to the 
provisions of 38 C.F.R. § 3.383.  See 38 C.F.R. § 4.85(f).  

Under 38 C.F.R. § 3.383, special consideration for paired 
organs allows for compensation as if both ears were service 
connected where there is hearing impairment in one ear 
compensable to a degree of 10 percent or more as a result of 
service-connected disability and hearing impairment as a 
result of nonservice-connected disability in the other ear 
meets the provisions of 38 C.F.R. § 3.385.  Compensation is 
payable provided the nonservice-connected disability is not 
the result of the veteran's own willful misconduct.  See 
38 C.F.R. § 3.383(a)(3).  

Under 38 C.F.R. § 3.385 (2007), impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 
Hertz are 40 decibels or greater; the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores are 94 percent or less.  

The relevant medical evidence of record reflects a report of 
December 2006 VA audiological examination.  The report of 
examination reflects the veteran's complaint that he had 
difficulty understanding speech without visual cues and in 
the presence of background noise.  On audiometric testing, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000

RIGHT
20
25
40
40

LEFT
25
75
75
70


Pure tone threshold averages were 31.25 decibels (dB) in the 
right ear and 61.25 dB in the left ear.  Speech audiometry 
revealed speech recognition ability of 98 percent in the 
right ear and 90 percent in the left ear.  The veteran was 
noted to have mild to moderate sensorineural hearing loss in 
the right ear, and moderately severe to severe sensorineural 
hearing loss in the left ear.  

Applying the method for evaluating hearing loss based on the 
results of the December 2006 audiometric examination, the 
Board notes that audiometric testing did not reveal pure tone 
thresholds for the left ear at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) to be 55 
decibels or more.  However, the audiometric test did reveal 
pure tone thresholds of 30 decibels or less (25 dB) at 1000 
Hertz and 70 decibels or more (75 dB) at 2000 Hertz.  Thus, 
consideration of the criteria for evaluating exceptional 
patterns of hearing impairment is warranted.  38 C.F.R. § 
4.86(b).  In this regard, as noted above, the Board will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  

Applying the puretone threshold average for the left ear 
(61.25 dB) with the speech discrimination score for the left 
ear (90) to Table VI results in level III hearing.  Applying 
the puretone threshold average for the left ear to Table VIa 
results in level IV hearing.  Thus, application of Table VIa 
is more advantageous to the veteran's claim.  Consistent with 
38 C.F.R. § 4.86(b), Roman numeral IV is elevated to Roman 
numeral V.  The veteran's right ear is not service connected; 
thus, it is assigned level I hearing.  38 C.F.R. § 4.85(f).  
(In this case, even if the right ear was service connected, 
application of the puretone threshold average for the right 
ear (31.25 dB) along with the speech discrimination score for 
the right ear (98) to Table VI still results in level I 
hearing.)  The combination of level V hearing of the left ear 
with that of level I hearing in the right ear warrants a 
noncompensable (0 percent) disability rating under 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (Table VII).  Furthermore, as 
the veteran's service-connected left ear hearing loss 
demonstrates a rating of less than 10 percent, the paired 
extremity provision is not for application.  38 C.F.R. 
§ 3.383(a)(3).  

The Board has considered the veteran's complaints regarding 
his hearing loss as reflected in the report of December 2006 
VA examination.  The Board in no way discounts the 
difficulties that the veteran experiences as a result of his 
left ear hearing loss.  However, it must be emphasized that 
the assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
after audiometric results are obtained.  Hence, the Board 
must make its determination on the basis of the results of 
the audiology study or studies of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  In other words, the Board 
is bound by law to apply VA's rating schedule based on the 
veteran's audiometric results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

The Board also finds that there is no suggestion that the 
veteran's loss of hearing acuity in his left ear is so 
unusual as to require referral for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2007).  In this 
regard, the Board has considered the Court's holding in 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that 
decision, the Court noted that, unlike the rating schedule 
for hearing loss, the extraschedular provisions did not rely 
exclusively on objective test results to determine whether 
referral for an extraschedular rating was warranted.  The 
Court held that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  See also VA Fast Letter 07-10 (April 24, 2007).  
Here, a review of the report of December 2006 VA audiological 
examination reflects that the examiner (audiologist) did 
provide an adequate description of the functional effects of 
the veteran's hearing loss.  In this regard, as reflected 
above, the examiner noted the veteran's complaint that he had 
difficulty understanding speech without visual cues and in 
the presence of background noise.  Here, the veteran's 
reported problem with respect to his hearing indicates that 
the VA examiner did elicit information from him concerning 
the functional aspects of his disability.  This is all the 
regulatory provisions require.  The VA examiner was not 
otherwise required to read the veteran's mind or to offer an 
opinion based on information not provided by the veteran.  
Martinak, 21 Vet. App. at 455.  

For all the foregoing reasons, the Board finds that, since 
the initial grant of service connection, a compensable rating 
for left ear hearing loss is not warranted; thus, the claim 
for an initial, compensable rating for left ear hearing loss 
must be denied.  Given the mechanical method of deriving 
ratings for hearing loss, the benefit-of-the-doubt doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

The appeal is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


